NOT FOR PUBLICATION                             FILED
                       UNITED STATES COURT OF APPEALS                         SEP 17 2021
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                           No.    21-30046

                  Plaintiff-Appellee,               D.C. No. 1:18-cr-00086-DCN-1

 v.
                                                    MEMORANDUM*
VAUDENCIA CEBALLOS HAMILTON,

                  Defendant-Appellant.

                      Appeal from the United States District Court
                                for the District of Idaho
                        David C. Nye, District Judge, Presiding

                            Submitted September 14, 2021**

Before:        PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Vaudencia Ceballos Hamilton appeals pro se from the district court’s order

denying her motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          As an initial matter, in a decision issued after the district court denied



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton’s motion, we held that “§ 3582(c)(1)(A)’s administrative exhaustion

requirement is mandatory and must be enforced when properly raised by the

government.” United States v. Keller, 2 F.4th 1278, 1282 (9th Cir. 2021). Because

the record shows that Hamilton had not properly exhausted her administrative

remedies prior to filing her compassionate release motion and the government

raised a timely exhaustion objection in the district court, the district court erred by

addressing Hamilton’s motion on the merits. See id. at 1282-83. However, this

error was harmless because the district court properly denied the motion under 18

U.S.C. § 3553(a). See id. at 1283. Contrary to Hamilton’s argument, the record

shows that the district court considered Hamilton’s arguments, but concluded that

the § 3553(a) factors as a whole weighed against release. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The district court did not

abuse its discretion in denying Hamilton’s motion in light of Hamilton’s history

and characteristics and the seriousness of the offense. See Keller, 2 F.4th at 1284.

      AFFIRMED.




                                           2                                     21-30046